.




                 HE       ,~TT~RR~EY                      GENERAL
                              OFTEXAS




Honorable   Henry Wade               Opinion          No.       W-173.
District   Attorney
Dallas,   Texas                     Re:        Effective    date of House Bill
                                               No. 940, kcts of the 55th
Dear Mr. Wade:                                 Legislature,     Regular Session.

            You have requested      the Opinion of this office  relative
to the effective      date of H.B. 940, Acts of the 55th Legislature.
The foregoing    bill   creates   a Juvenile  Court and a Court of Do-
mestic Relations      in Dallas,   and provides  generally for the organ-
ization  and operation      of said courts.
            The official     endorsements     on the                   Bill   itself     reflect
that it was finally      passed by both Houses                        of the Legislature         by
the requisite   two-thirds     majority    which is                    required      for a Bill
to become immediately      effective    after   its                   approval     by the Gov-
ernor . The Bill was subsequently          approved                    by the Governor on
June 12, 1957.

              Section     22 of   said      Bill,         same being       the   emergency    clause,
reads    as follows:
               “The crowded condition     of the dockets     in the
        District    Courts of,Dallas    County creates    an emer-
        gency and an imperative      public   necessity   that the
        constitutional     rule requiring   bills    to be read on
        three several     davs in each House be susnended,       and
        said Rule is hereby suspended,        and it is so enacted.”
              Sect ion    39 of Article             III    of   the    Constitution      of   Texas,
reads    as followsr
               “No law passed by the Legislature,          except the
        general    appropriation      act,  shall take effect     or go
        into force    until     ninety days after the adjournment
        of the session      at which it was enacted,       unless   in
        case of an emergency,         which emergency must be ex-
        pressed    in a preamble or in the body of the act             the
        Legislature     shall,     by a vote of two-thirds     of ail the
        members elected       to each House, otherwise      direct;    said
        vote to be taken by yeas and nays, and entered upon
        the journals.”
              Section     32 of   titicle           III   of    the    Constitution      of   Texas,
reads    as follows:
                                                           -.    -                  .   -




Honorable   Henry Wade, page 2         (WW-173)


           “No bill   shall have the force        of a law, until
     it has been read on three several           days in each
     House, and free discussion        allowed thereon;      but in
     cases of imperative      public   necessity     (which neces-
     sity shall be stated       in a preamble or in the body
     of the bill)   four-fifths      of the House, in which the
     bill  may be pending,      may suspend this rule,       the
     yeas and nays being taken on the question             of suspen-
     sion,  and entered upon the journals.”

            It is noted that the emergency clause         of H.B. 940 or
no section   thereof  contains  the usual provision       that “this    Act
shall  take effect   and be in force     from and after     its passage,
and it is so enacted”,     or words of similar      import or meaning.
The primary question     is what effect,     if any, the absence of such
a clause,   or words of similar    import,     in any section   or portion
of the bill   has upon the effective       date of same.

           The exact question   was before the Court of Civil  Ap-
peals in the case of                         s 70 S.W. 1001 (Civ.
APP., error dim.    W.O.J.    The emergency Alause of the bill    be-
fore the Court read as follows:

           “The fact that there is no law in force          ade-
     quately providing      for the license   of physicians,
     surgeons   and midwives creates      an emergency and an
     imperative   public    necessity  that the constitutional
     rule requiring    bills    to be read on thbrc several      days
     be suspended and this act placed on its final           pass-
     age and it is so enacted. It-

          Speaking of       the foregoing     clause  and the effect           of
same upon the effective        date of the    bill,  the court said:

             “It will    be observed    that this section        does not
     ‘direct’     when the act shall go . into .     effect,
                                                         . i     nor   is
     such direction       to be found in tne preamole or any-
     where in the body of the act.             In the absence of such
     direction,     it could not, in view of the constitution,
     go into effect       until    90 days after   adjournment.         The
     ‘emergency     and imperative      public   necessity’      recited
     is that ‘the constitutional           rule requiring-bills          to
     be read on three several          days be suspended.’          The con-
     stitutional      rule referred     to is that prescribed          by
     section     32, art. 3, of the constitution,            which it au-
     thorized     suspended     ‘in cases of imperative        public
     necessity,’      and evidently     has no reference       to section
     35 of the same article.”
Honorable     Henry Wade, page       3   (W-173)


              The applicability       of the foregoing         decision    to H.B.
940 is readily      apparent.      The emergency clause          of said bill,
as in the above case, was effective                 only to suspend the con-
stitutional     rule requiring      bills      to be read on three several
days in each House.        The bill       is completely      silent     as to the
time when same shall become effective.                  No language therein
used is reasonably       indicative       of a legislative        intent that the
bill    should become immediately           effective    after    its passage.

             You are accordingly    advised that it is our opinion
that H.B. 940, pursuant to Section        39 of Article  III of the
Constitution    of Texas, will   become effective    90 days after  the
adjournment    of the Regular Session     of the 55th Legislature.



             House Bill 940 passed by the 55th Legislature,
      Regular Session,    will become effective  90 days
      following   the adjournment   date of said session  of
      the Legislature.

                                         Very   truly   yours,

                                         WILL WILSON
                                         Attorney General        of   Texas



                                         By"' /
                                           Leonard Passmore
LP:jlrwb                                    Assistant

APPROVED:
OPINION COMMITTEE:
H. Grady Chandler,        Chairman
Larry Jones
Milton Richardson
Joe G. Rollins

REVIEWEDFOR THE ATTORNEYGENERAL

BY:        Geo.   P. Blackburn